DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “supply amount acquirer”, “demand specifier”, “shortage amount calculator”, “demand response unit”, “request acquirer”, “supply amount specifier” and “supply amount notifier”  in claims 1-7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 

-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations

Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The additional element(s) or combination of elements in the claim(s) 2-3 other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea 
Dependent claims are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).
Claims 4-6, 9-10 and 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘system operator side computer includes a supply amount acquirer configured to acquire a maximum suppliable power amount from a power generation operator at a predetermined time later, a demand specifier configured to specify a power demand at the predetermined time later’, ‘a shortage amount calculator configured to calculate a power shortage amount based on the power demand and the maximum suppliable power amount’,’ power generation operator side computer includes a request acquirer configured to acquire a request for the maximum suppliable power amount from a system operator at the predetermined time later, a supply amount specifier configured to calculate the maximum suppliable power amount 
-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations

Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The additional element(s) or combination of elements in the claim(s) 2-3 other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 


Claim 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘a request acquirer configured to acquire a request for a maximum suppliable power amount from a system operator at a predetermined time later’, ‘a supply amount specifier configured to calculate the maximum suppliable power amount at the predetermined time later’, and ‘a supply amount notifier configured to notify the system operator of the calculated maximum suppliable power amount’ (claim 4).  These elements describe in the claim is a mathematical concept and mental process, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations

Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The additional element(s) or combination of elements in the claim(s) 2-3 other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. JP 2002135976 (hereinafter “Kitayama”) in view of ISHII et al. JP 2013066320 (hereinafter “ISHII”).


As to claim 1, Kitayama teaches a system operator side computer (paragraph 0009 “central device is a power supply system” and FIG. 1) comprising: a supply amount acquirer configured to acquire a maximum suppliable power amount from a power generation operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”); a demand specifier configured to specify a power demand at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021).
Kitayama does not explicitly teach a shortage amount calculator configured to calculate a power shortage amount based on the power demand and the maximum suppliable power amount.
However, ISHII teaches a shortage amount calculator configured to calculate a power shortage amount based on the power demand and the maximum suppliable power amount (paragraph 0015-0020 “power consumption and the part with high power consumption are higher in the power shortage prediction curve 200 predicted by the power shortage prediction unit 104, and the customer is requested to save power when demand is large. Set to In addition, each customer usage contract proposal unit 107 uses the predicted used power curve predicted by each customer used power prediction unit 106 as a basic profile, and the peak power demand based on the insufficient power prediction curve 200 predicted by the power shortage prediction unit 104 Generates a profile that limits the amount of available power that reduces power consumption and reduces power shortage, and also generates planned power rates based on the charge system 201 set from the power shortage prediction curve 200 predicted by the power shortage prediction unit 104”).


Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating power shortage amount based on the power demand and the maximum, as taught by ISHII.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).
As to claim 2, Kitayama and ISHII teaches all the limitations of the base claims as outlined above.
ISHII further teaches wherein the supply amount acquirer is configured to acquire the maximum suppliable power amount specified based on weather from the power generation operator, and wherein the demand specifier is configured to specify the power demand based on the weather (paragraph 0013-0014 “power consumption database 101 stores power demand (hereinafter referred to as a power demand curve) for each time period in the past. The power demand curve prediction unit 100 predicts a power demand curve of tomorrow using the data of the power usage amount database 101 and information such as weather”).

As to claim 3, Kitayama and ISHII teaches all the limitations of the base claims as outlined above.
(paragraph 0013-0015 “power demand curve prediction unit 100 and the prediction result of the tomorrow's power generation potential curve by power generation amount forecasting unit 102, power shortage prediction unit 104 generates power shortage for each time zone tomorrow (minimum surplus power) Forecast the transition (hereinafter referred to as the power shortage forecast curve)”).

As to claim 4, Kitayama a power generation operator side computer (paragraph 0009 “central device is a power supply system” and FIG. 1) comprising: a request acquirer configured to acquire a request for a maximum suppliable power amount from a system operator at a predetermined time later  (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”); a supply amount specifier configured to calculate the maximum suppliable power amount at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status”).
Kitayama does not explicitly teach a supply amount notifier configured to notify the system operator of the calculated maximum suppliable power amount.
However, ISHII teaches a supply amount notifier configured to notify the system operator of the calculated maximum suppliable power amount (paragraph 0015-0020 “power consumption and the part with high power consumption are higher in the power shortage prediction curve 200 predicted by the power shortage prediction unit 104, and the customer is requested to save power when demand is large. Set to In addition, each customer usage contract proposal unit 107 uses the predicted used power curve predicted by each customer used power prediction unit 106 as a basic profile, and the peak power demand based on the insufficient power prediction curve 200 predicted by the power shortage prediction unit 104 Generates a profile that limits the amount of available power that reduces power consumption and reduces power shortage, and also generates planned power rates based on the charge system 201 set from the power shortage prediction curve 200 predicted by the power shortage prediction unit 104” and paragraph 0021 “contracted available power amount is likely to be exceeded or exceeded, the above-mentioned content is notified to the customer. In the contract customer home 600, the display terminal for contract 606 displays the available power profile together with the monitoring of the used power (607) to clearly indicate that the contracted power amount is predicted to be exceeded or exceeded”).

Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating notify the system operator of the calculated maximum suppliable power amount, as taught by ISHII.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).

As to claim 7, Kitayama teaches a power system (FIG. 1 shows a power system) comprising: a system operator side computer (paragraph 0009 “central device is a power supply system” and FIG. 1); and a power generation operator side computer, wherein the system operator side computer includes a supply amount acquirer configured to acquire a maximum suppliable power amount from a power generation operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”), a demand specifier configured to specify a power demand at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status”), wherein the power generation operator side computer includes a request acquirer configured to acquire a request for the maximum suppliable power amount from a system operator at the predetermined time later (paragraph 0015-0021 “calculation method, a value obtained by subtracting the maximum power calculated in step S02 from the power demand calculated in step 01 is calculated and output as a power reduction amount. However, when the value of the difference is 0 or less, it means that the maximum power that can be generated exceeds the demand amount”), a supply amount specifier configured to calculate the maximum suppliable power amount at the predetermined time later  (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021), 
Kitayama does not explicitly teach a shortage amount calculator configured to calculate a power shortage amount based on the power demand and the maximum suppliable power amount, and and a supply amount notifier configured to notify the system operator of the calculated maximum suppliable power amount.
However, ISHII teaches a shortage amount calculator configured to calculate a power shortage amount based on the power demand and the maximum suppliable power amount (paragraph 0015-0020 “power consumption and the part with high power consumption are higher in the power shortage prediction curve 200 predicted by the power shortage prediction unit 104, and the customer is requested to save power when demand is large. Set to In addition, each customer usage contract proposal unit 107 uses the predicted used power curve predicted by each customer used power prediction unit 106 as a basic profile, and the peak power demand based on the insufficient power prediction curve 200 predicted by the power shortage prediction unit 104 Generates a profile that limits the amount of available power that reduces power consumption and reduces power shortage, and also generates planned power rates based on the charge system 201 set from the power shortage prediction curve 200 predicted by the power shortage prediction unit 104”), and a supply amount notifier configured to notify the system operator of the calculated maximum suppliable power amount (paragraph 0021 “contracted available power amount is likely to be exceeded or exceeded, the above-mentioned content is notified to the customer. In the contract customer home 600, the display terminal for contract 606 displays the available power profile together with the monitoring of the used power (607) to clearly indicate that the contracted power amount is predicted to be exceeded or exceeded” and 0013-0020).
Kitayama and ISHII are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as 
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).


As to claim 8, Kitayama teaches a control method by a system operator side computer (paragraph 0009 “central device is a power supply system” and FIG. 1), the method comprising: acquiring a maximum suppliable power amount from a power generation operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided” and paragraph 0015-0021); specifying a power demand at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021).
Kitayama does not explicitly teach calculating a power shortage amount based on the power demand and the maximum suppliable power amount.
(paragraph 0015-0020 “power consumption and the part with high power consumption are higher in the power shortage prediction curve 200 predicted by the power shortage prediction unit 104, and the customer is requested to save power when demand is large. Set to In addition, each customer usage contract proposal unit 107 uses the predicted used power curve predicted by each customer used power prediction unit 106 as a basic profile, and the peak power demand based on the insufficient power prediction curve 200 predicted by the power shortage prediction unit 104 Generates a profile that limits the amount of available power that reduces power consumption and reduces power shortage, and also generates planned power rates based on the charge system 201 set from the power shortage prediction curve 200 predicted by the power shortage prediction unit 104”).
Kitayama and ISHII are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating power shortage amount based on the power demand and the maximum, as taught by ISHII.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).

As to claim 9, Kitayama teaches a control method by a power generation operator side computer (paragraph 0009 “central device is a power supply system” and FIG. 1), the method comprising: acquiring a request for a maximum suppliable power amount from a system operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”); calculating the maximum suppliable power amount at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021).
Kitayama does not explicitly teach notifying the system operator of the calculated maximum suppliable power amount.
However, ISHII teaches notifying the system operator of the calculated maximum suppliable power amount (paragraph 0021 “contracted available power amount is likely to be exceeded or exceeded, the above-mentioned content is notified to the customer. In the contract customer home 600, the display terminal for contract 606 displays the available power profile together with the monitoring of the used power (607) to clearly indicate that the contracted power amount is predicted to be exceeded or exceeded” and 0013-0020).

Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating power shortage amount based on the power demand and the maximum, as taught by ISHII.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).
As to claim 10, Kitayama teaches a control method by a power system (paragraph 0009 “central device is a power supply system” and FIG. 1), the method comprising: acquiring a maximum suppliable power amount from a power generation operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”); specifying a power demand at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and pargaraph 0015-0021); acquiring a request for the maximum suppliable power (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status”); calculating the maximum suppliable power amount at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021 “receives the power reduction amount and the incentive transmitted from the power generation and power feeding control center in step S06 described above (step S11) and calculates whether or not they can be satisfied at its own location (step S12”); 

However, ISHII teaches calculating a power shortage amount based on the power demand and the maximum suppliable power amount (paragraph 0015-0020 “power consumption and the part with high power consumption are higher in the power shortage prediction curve 200 predicted by the power shortage prediction unit 104, and the customer is requested to save power when demand is large. Set to In addition, each customer usage contract proposal unit 107 uses the predicted used power curve predicted by each customer used power prediction unit 106 as a basic profile, and the peak power demand based on the insufficient power prediction curve 200 predicted by the power shortage prediction unit 104 Generates a profile that limits the amount of available power that reduces power consumption and reduces power shortage, and also generates planned power rates based on the charge system 201 set from the power shortage prediction curve 200 predicted by the power shortage prediction unit 104”); and notifying the system operator of the calculated maximum suppliable power amount (paragraph 0021 “contracted available power amount is likely to be exceeded or exceeded, the above-mentioned content is notified to the customer. In the contract customer home 600, the display terminal for contract 606 displays the available power profile together with the monitoring of the used power (607) to clearly indicate that the contracted power amount is predicted to be exceeded or exceeded” and 0013-0020).
Kitayama and ISHII are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating power shortage amount based on the power demand and the maximum, as taught by ISHII.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).

As to claim 11, Kitayama teaches a non-transitory computer-readable medium that stores a program causing a system operator side computer to perform (paragraph 0009 “central device is a power supply system” and FIG. 1): acquiring a maximum suppliable power amount from a power generation operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”); specifying a power demand at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021).

Kitayama does not explicitly teach calculating a power shortage amount based on the power demand and the maximum suppliable power amount.
However, ISHII teaches calculating a power shortage amount based on the power demand and the maximum suppliable power amount (paragraph 0015-0021 “power consumption and the part with high power consumption are higher in the power shortage prediction curve 200 predicted by the power shortage prediction unit 104, and the customer is requested to save power when demand is large. Set to In addition, each customer usage contract proposal unit 107 uses the predicted used power curve predicted by each customer used power prediction unit 106 as a basic profile, and the peak power demand based on the insufficient power prediction curve 200 predicted by the power shortage prediction unit 104 Generates a profile that limits the amount of available power that reduces power consumption and reduces power shortage, and also generates planned power rates based on the charge system 201 set from the power shortage prediction curve 200 predicted by the power shortage prediction unit 104”).
Kitayama and ISHII are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating power shortage amount based on the power demand and the maximum, as taught by ISHII.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).


As to claim 12, Kitayama teaches a non-transitory computer-readable medium that stores a program causing a power generation operator side computer to perform (paragraph 0009 “central device is a power supply system” and FIG. 1): acquiring a request for a maximum suppliable power amount from a system operator at a predetermined time later (paragraph 0009 “maximum power generation amount calculation means for calculating the maximum power generation amount of the central device and the load status and the maximum power generation amount by the load prediction means. A power reduction amount calculation means for calculating a power reduction amount to be performed is further provided”); calculating the maximum suppliable power amount at the predetermined time later (paragraph 0009-0011 “power reduction amount calculation means for calculating a power reduction amount to be performed is further provided, and the power reduction amount is used as information relating to the load status” and paragraph 0015-0021).
Kitayama does not explicitly notifying the system operator of the calculated maximum suppliable power amount.
However, ISHII teaches notifying the system operator of the calculated maximum suppliable power amount (paragraph 0021 “contracted available power amount is likely to be exceeded or exceeded, the above-mentioned content is notified to the customer. In the contract customer home 600, the display terminal for contract 606 displays the available power profile together with the monitoring of the used power (607) to clearly indicate that the contracted power amount is predicted to be exceeded or exceeded” and 0013-0020).
Kitayama and ISHII are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama, and incorporating calculate the maximum suppliable power amount based on profit and loss, as taught by ISHII.
.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. JP 2002135976 (hereinafter “Kitayama”) in view of ISHII et al. JP 2013066320 (hereinafter “ISHII”) further in view of MASANORI et al. JP 2016163431 (hereinafter “MASANORI”).


As to claim 5, Kitayama and ISHII teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the supply amount specifier is configured to calculate the maximum suppliable power amount based on profit and loss when an amount of generated power is increased.
However, MASANORI teaches wherein the supply amount specifier is configured to calculate the maximum suppliable power amount based on profit and loss when an amount of generated power is increased (paragraph 0008-0014 “predetermined period based on a determination step of determining whether the estimated selling price is higher than the power generation cost by comparing the price with the power generation cost, and the determination result of the determination step The power sale operation mode is set as the power sale operation mode for a profit period where the estimated power sale price is higher than the power generation cost, and the power sale operation is performed for a loss period where the predicted power sale price is equal to or lower than the power generation cost”).
Kitayama, ISHII and MASANORI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitayama and ISHII, and incorporating calculate the maximum suppliable power amount based on profit and loss, as taught by MASANORI.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling of the power consumption device on the consumer side is performed, as suggested by ISHII (paragraph 0003-0004).

As to claim 6, Kitayama and ISHII teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach further comprising: a demand response unit configured to transmit a power shortage amount with respect to a requested power amount and an incentive with respect to the power shortage amount to a request source of the requested power amount when the requested power amount is not suppliable.

However, MASANORI teaches further comprising: a demand response unit configured to transmit a power shortage amount with respect to a requested power amount and an incentive with respect to the power shortage amount to a request source 


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119